[LOGO] American Funds/R/ The right choice for the long term(R) U.S. GOVERNMENT/AAA-RATED SECURITIES FUND/SM/ American Funds Insurance Series(R) SUMMARY PROSPECTUS CLASS 1 SHARES MAY 1, 2011 BEFORE YOU INVEST, YOU MAY WANT TO REVIEW THE FUND'S PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION, WHICH CONTAIN MORE INFORMATION ABOUT THE FUND AND ITS RISKS. YOU CAN FIND THE FUND'S PROSPECTUS, STATEMENT OF ADDITIONAL INFORMATION AND OTHER INFORMATION ABOUT THE FUND ONLINE AT WWW.AMERICANFUNDS.COM/AFIS. YOU CAN ALSO GET THIS INFORMATION AT NO COST BY CALLING 800/421-9900, EXT. 65-MAIL REQUEST TO AFISCLASS1@AMERICANFUNDS.COM. THE CURRENT PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION, DATED MAY 1, 2011, ARE INCORPORATED BY REFERENCE INTO THIS SUMMARY PROSPECTUS. INVESTMENT OBJECTIVE The fund's investment objective is to provide a high level of current income consistent with preservation of capital. FEES AND EXPENSES OF THE FUND This table describes the fees and expenses that you may pay if you buy and hold an interest in Class 1 shares of the fund. It does not reflect insurance contract fees and expenses. If insurance contract fees and expenses were reflected, expenses shown would be higher. ANNUAL FUND OPERATING EXPENSES (EXPENSES THAT YOU PAY EACH YEAR AS A PERCENTAGE OF THE VALUE OF YOUR INVESTMENT) CLASS 1 Management fee* 0.34%
